Cite as 2014 Ark. App. 684

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-14-265


DLC PROPERTIES, LLC, d/b/a TWIN                  Opinion Delivered   December 3, 2014
LAKES PLAZA, LLC
                      APPELLANT                  APPEAL FROM THE BAXTER
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CV-2010-55-4]

                                                 HONORABLE GORDON WEBB,
CARMIKE CINEMAS, INC. and                        JUDGE
EASTWYNN THEATRES, INC.
                      APPELLEES                  SUPPLEMENTAL ADDENDUM
                                                 ORDERED



                             DAVID M. GLOVER, Judge

       This case stems from a dispute arising out of a lease agreement which bound DLC

Properties, LLC, d/b/a Twin Lakes Plaza, LLC (DLC) and Carmike Cinemas, Inc., and

Eastwynn Theatres, Inc. (Carmike). DLC appeals a jury verdict in favor of Carmike, and

Carmike cross-appeals the trial court’s ruling to deny its motion for attorneys’ fees. We do

not reach the merits of this appeal because DLC failed to comply with the Arkansas Supreme

Court Rules governing the contents of an addendum.

       In any case where there was a jury trial, the jury’s verdict forms must be included in

the addendum. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i) (2014). A review of DLC’s addendum

reveals that the verdict forms were not included. Because the inclusion of verdict forms is

mandatory, we remand this case for supplementation of the addendum. We order DLC to

file, within seven calendar days of this opinion, a supplemental addendum that includes the
                                Cite as 2014 Ark. App. 684

trial court’s verdict forms. Ark. Sup. Ct. R. 4-2(b)(4). Additionally, we encourage DLC’s

counsel to review our rules to ensure that no other deficiencies are present.

       Supplemental addendum ordered.

       PITTMAN and WHITEAKER , JJ., agree.

       Grayson & Grayson, by: Keith L. Grayson and Melanie L. Grayson, for appellant.

       Trammell Law Firm, by: William D. Shelton, Jr., and Robert D. Trammell, for appellees.




                                             2